Citation Nr: 1237139	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a foot condition.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a heart condition, to include organic heart murmur due to mitral insufficiency. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in May 2010.  A transcript of that hearing is associated with the claims file.  The Veteran also requested a hearing before a Decision Review Officer (DRO) in addition to the Board hearing in March 2010.  However, he withdrew this request in an April 2010 statement.  Therefore, no further hearing is needed.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  


FINDINGS OF FACT

1.  In May 2010, prior to the promulgation of a decision in the appeal, the Veteran (through his representative) requested to withdraw the issue of entitlement to service connection for a foot condition on the record at a Board hearing.  

2.  The service connection claim for a heart condition was initially denied in a July 1979 rating decision; the Veteran appealed from that determination and a statement of the case and supplemental statement of the case were issued; but the Veteran did not further perfect an appeal to the Board.

3.  Evidence received since the previous denial is cumulative or redundant of the evidence of record at the time of the prior decision, and it does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a foot condition by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The July 1979 RO denial (with readjudication in April and June 1980) of the service connection claim for a heart condition was final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)]. 

3.  New and material evidence has not been received sufficient to reopen the previously denied claim for service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran's representative requested to withdraw the issue of entitlement to service connection for a foot condition on the record during the May 2010 Board hearing, in accordance with 38 C.F.R. § 20.204(a) and (b).  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal as to this issue is dismissed without prejudice.  See 38 C.F.R. § 20.202.

II. Claim to reopen

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of the information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status, (2) existence of a disability, (3) connection between the veteran's service and the disability, (3) degree of disability, and (4) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to an application to reopen a previously denied claim, the notice must include the general elements of a service connection claim, the standard for new and material evidence to reopen a claim, and the reason for the previous denial on the merits, including the types of evidence that are necessary to substantiate the claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in December 2007, prior to the initial unfavorable rating decision in August 2008, of the evidence and information necessary to substantiate a service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  He was also advised of the correct standard for new and material evidence, the reason for the previous denial on the merits, and the types of evidence that are necessary to substantiate his claim (i.e., evidence that the preexisting heart condition was aggravated by military service), in accordance with Kent.  The Veteran was again notified of this information in a March 2009 letter.  

Additionally, the Veteran testified at a Travel Board hearing in May 2010 before the undersigned VLJ.  The VLJ explained that there must be evidence that the preexisting heart condition was aggravated by service, and asked questions in an attempt to obtain evidence to substantiate the claim.  Further, the Veteran and his representative discussed the evidence submitted in support of his claim and made arguments that the condition was aggravated by service.  As such, the hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements.  

There is no indication or argument that any notification deficiencies have resulted in prejudice or otherwise affected the essential fairness of the adjudication.  In particular, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claim.  As such, to the extent that the VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the Board hearing, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, adequate notice has been provided.

The duty to assist has also been satisfied.  The Veteran's service treatment records have been considered, and no VA treatment has been identified.  The Veteran has submitted numerous private records in support of his claim, but he has not identified any other records or authorized VA to obtain any such non-VA records.  The Board notes that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 1994, and such records have not been requested or obtained.  However, such records are not necessary for a fair adjudication.  Rather, the currently available evidence establishes a current heart condition and includes medical evidence dated in 1994.  There is also medical evidence dated shortly after the Veteran's military service.  There is no indication that the SSA records would contain any further evidence to help establish the claim, namely, to show that the preexisting heart condition was aggravated by service.  Accordingly, the Veteran is not prejudiced by the absence of such records.

No VA examination or medical opinion has been provided.  However, as new and material evidence has not been received sufficient to reopen the previously denied claim, such assistance is not required.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Further, as discussed below, the new evidence received since the last final adjudication does not trigger VA's duty to provide a VA examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on his claim at this time.

Analysis

The Veteran's service connection claim for a heart condition was initially denied in a July 1979 rating decision.  He was notified of the decision and his appellate rights in August 1979.  The Veteran submitted a notice of disagreement, along with additional evidence, and he later testified at a DRO hearing.  The RO issued a statement of the case in April 1980, and a supplemental statement of the case in June 1980, which addressed all evidence received and notified the Veteran of his further appellate rights.  No other communication or evidence was received from the Veteran until his September 2007 that led to the current appeal.  As such, an appeal to the Board was not perfected, and the rating decision became final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)]. 

The Veteran again sought service connection for a heart condition in September 2007.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 117.  VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting that the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Here, the last final denial of the Veteran's claim was based on a finding that there was a preexisting heart murmur and the evidence did not show that such condition was aggravated by his military service to result in the current heart condition.  Evidence at that time included the Veteran's service treatment records, the Veteran's testimony through statements in support of his claim and at a DRO hearing, and letters from two private providers.  An undated letter from Dr. Woodburne details his treatment and diagnosis of the Veteran's heart condition before service through 1964 and after service from 1971 to 1973.  An April 1980 letter from a provider at the Mayo Clinic discusses the complaints and diagnosis at that time, to include idiopathic hypertrophic subaortic stenosis.  The Veteran argued that he had a preexisting heart murmur, which was noted on his service entrance examination, and that the condition was permanently aggravated by service.

Evidence received since the last final denial includes the Veteran's testimony via statements in support of his claim and at the Board hearing, many private treatment records concerning the Veteran's heart condition dated from 1994 forward, and a copy of the previously considered letter from Dr. Woodburne.  The Veteran continues to argue that the preexisting heart condition was aggravated by service.  He denies any treatment for a heart condition in service but states that he was told that his heart murmur had progressed after service, and that the initial diagnosis was idiopathic hypertrophic subaortic stenosis which had progressed over time to the current condition.  The Veteran states that he had a pacemaker implanted around 1995, a stroke in 1999, and a mitral valve replacement in 2000, with continued treatment since that time.  This is generally consistent with the private records, including a December 2000 private record indicating a history of idiopathic hypertrophic subaortic stenosis and atrial flutter fibrillation, status post ablation and permanent pacemaker placement.  A February 1994 letter also indicates that the Veteran had a long history of idiopathic hypertrophic subaortic stenosis, atrial fibrillation and atrial flutter, and that he complained of palpitations since age 33.

The letter from Dr. Woodburne is not new, as it was previously considered.  The Veteran has also not testified to any complaints or treatment for a heart condition during service that were not previously considered.  The private records dated from 1994 forward are new, in that they were not previously before the adjudicator.  However, they are not material because they do not relate to whether the preexisting heart condition was aggravated by military service.  Although such records show a worsening of the heart condition after military service and a current diagnosis, there was already an established diagnosis during the prior adjudication.  There is also no indication in the newly received evidence that the Veteran's heart condition may be related to service, to include by aggravation of the preexisting condition.  Rather, the Veteran continues to rely on the letter from Dr. Woodburne that was previously considered.  As such, even when presumed credible, the duty for a VA examination is not triggered and new and material evidence has not been received as to the heart condition.  Therefore, the claim to reopen must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-20.


ORDER

The appeal as to service connection for a foot condition is dismissed.

New and material evidence having not been received, the claim to reopen the service connection claim for a heart condition is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


